DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,714,680 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a method comprising:
trimming a first metal layer by a first etching process at a first angle with respect to a normal line of a top surface of the first metal layer to form a first conductive via; 
forming a second metal layer on the top surface of the first conductive via; 
trimming the second metal layer by a second etching process at a second angle with respect to a normal line of a top surface of the second metal layer to form a second conductive via;

forming a top electrode over the MTJ stack; and
trimming the top electrode and the MTJ stack by a third etching process at a third angle with respect to a normal line of a top surface of the top electrode, the trimming of the top electrode and the MTJ stack occurring without etching the first and second conductive vias.

Claim 8 recites a method comprising: 
forming a bottom electrode layer;
forming a first conductive via over and interfacing with the bottom electrode layer, wherein the forming of the first conductive via includes performing a first etching process at a first angle;
forming a second conductive via over the first conductive via, wherein the forming of the second conductive via includes performing a second etching process at a second angle; 
forming an encapsulation on the first and second conductive vias; 
forming a magnetic tunneling junction (MTJ) stack over the second conductive via, the MTJ stack including a pinned layer, a tunnel barrier layer, and a free layer; 
forming a top electrode over the MTJ stack; and
etching the top electrode and the MTJ stack via a third etching process at a third angle, the etching of the top electrode and the MTJ stack occurring without etching the first and second conductive vias and the bottom electrode layer.

Claim 15 recites a method comprising: 
forming a bottom electrode;

forming a magnetic tunneling junction (MTJ) stack over the second conductive via, the MTJ stack including a pinned layer, a tunnel barrier layer, and a free layer; 
forming a top electrode over the MTJ stack; and
etching the top electrode and the MTJ stack via a second ion beam etching process at a second angle, the second angle being less than the first angle.

Previous rejections were in view of US Patent No. 10,714,680. Applicant has overcome these rejections with the terminal disclaimer approved on 02/10/2021.

A search of relevant references does not show Applicant’s invention to be anticipated or obvious. US PG Pub 2019/0312197 (“Yang”), US PG Pub 2018/0040668 (“Park”) and US PG Pub 2017/0125668 (“Paranjpe”) are examples of relevant references in the art. The references disclose magnetic tunnel junctions (MJT) and various methods for forming the devices, including the use of ion beam etching. However, the references do not disclose, or suggest, the specific processes claimed by Applicant. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818